Citation Nr: 1101670	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  07-13 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for an acquired psychiatric 
disorder, including bipolar disorder and depression.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1972 to 
September 1976.  

This appeal to the Board of Veterans' Appeals (Board) is from an 
October 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

Because they require further development, the Board is remanding 
the claims to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


REMAND

The Veteran contends that he has a left shoulder disorder, a 
right knee disorder, and an acquired psychiatric disorder - 
including bipolar disorder and depression, as a result of his 
military service.  

Service connection may be granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during service 
of a pre-existing condition beyond its natural progression.  38 
U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

Generally speaking, in order to establish entitlement to service 
connection, there must be:  (1) a medical diagnosis of a current 
disability; (2) medical or, in some cases, lay evidence of in-
service occurrence or aggravation of a disease or an injury; and 
(3) medical evidence of a nexus or link between the in-service 
injury or disease and the current disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing 
Hansen v. Principi, 16 Vet. App. 110, 111 (2002).



Where the determinative issue involves medical causation or a 
medical diagnosis, there generally must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions in this regard generally are insufficient.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  A layperson generally is 
incapable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

But there are exceptions to this general rule.  Lay testimony is 
competent, for example, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).

When, say, a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when:  (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).



VA must provide the Veteran a medical examination for a medical 
nexus opinion when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability; but (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination is required under 
38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of 
a disability or symptoms of a disability, but does not require 
competent evidence of a nexus, only that the evidence indicates 
an association between the disability and service or another 
service-connected disability.  See Waters v. Shinseki, 601 F.3d 
1274 (Fed. Cir. 2010).

Turning back now to the facts of this specific case, as 
explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
proof the Veteran has the claimed disability.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); see also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least confirm 
the Veteran has it; without this minimum level of proof, 
there can be no valid claim).

Concerning this threshold preliminary requirement, the Veteran's 
VA treatment records from February 2006 note a diagnosis of 
bilateral polyarthralgia of the shoulders and knees for the past 
six years - meaning since 2000 or thereabouts.  Additionally, 
his October 2006 VA examination conducted in connection with a 
claim for nonservice-connected pension benefits resulted in a 
diagnosis of mild degenerative joint disease (DJD), i.e., 
arthritis of the left shoulder.

Conversely, the June 2007 VA examination of the right knee and 
left shoulder did not result in a diagnosis of these claimed 
disorders.  Indeed, to the contrary, the VA examiner specifically 
indicated in his final diagnostic impression that there had been 
normal examinations and X-rays of both the right knee and left 
shoulder.  .

So some of the evidence suggests the Veteran has these claimed 
disorders, whereas other evidence indicates he does not.  And to 
the extent these claims are predicated on the notion that he has 
arthritis in these areas of his body, this must be objectively 
confirmed by X-ray.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
See also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
appeal dismissed in part and vacated and remanded in part sub 
nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) 
(indicating that pain, alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted).

Since arthritis is considered to be a degenerative or chronic 
condition, per se, once diagnosed, it never resolves.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 and 38 C.F.R. §§ 3.307, 
3.309(a) permitting service connection for arthritis on a 
presumptive basis if initially manifested to a compensable degree 
of at least 
10-percent disabling within one year of discharge from service 
because it is considered to be a chronic, i.e., permanent 
condition.

Hence, it is unclear whether the prior diagnoses of bilateral 
polyarthralgia of the shoulders and knees and DJD (arthritis) of 
the left shoulder were actually predicated on the results of the 
required X-rays or other radiographic findings.  But having said 
that, in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the 
Court clarified that the requirement of current disability is 
satisfied when the claimant has the disability at the time the 
claim for VA disability compensation is filed or during the 
pendency of the claim and that a claimant may be granted service 
connection even though the disability resolves prior to VA's 
adjudication of the claim).



So the Board is requesting additional, clarifying, medical 
comment to try and determine whether the Veteran has these 
claimed conditions, including arthritis in his right knee and 
left shoulder.  Only if it is confirmed he has current disability 
would the Board, in turn, need to additionally address whether 
this current disability is attributable to his military service.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or a disease 
incurred in service.").

Concerning his remaining claim for an acquired psychiatric 
disorder, the Veteran was initially diagnosed with bipolar 
disorder in a March 2006 VA treatment record.  This diagnosis was 
reaffirmed at the conclusion of his October 2006 VA compensation 
examination; depression was diagnosed as well.  So he has 
at least established he has mental illness.  See Boyer, 210 F. 
3d. at 1353.

There still has to be attribution of these claimed conditions, 
however, to his military service, as opposed to other unrelated 
causes.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Regarding in-service incurrence, the Veteran's service treatment 
records (STRs) show he received treatment for a shoulder injury 
after falling in September 1974.  A subsequently dated STR, also 
from September 1974, noted the injury was to his right shoulder, 
not his left, which is the basis of his claim for service 
connection.  And, in any event, an X-ray of his shoulder taken at 
the time was negative.  Another STR, this time from October 1975, 
notes the Veteran's complaints of pain in his right knee 
following an injury that had occurred while playing football.  
But as for his claim for an acquired psychiatric disorder, his 
STRs are completely unremarkable for any relevant complaints, 
treatment or a diagnosis during service.  His military service 
ended in September 1976.



More than 30 years later, in October 2006, in connection with the 
Veteran's claim for nonservice connected pension benefits, a VA 
examiner diagnosed bilateral DJD of the shoulders, meaning 
affecting both shoulders, although right more than left.  During 
the physical examination, shoulder flexion was from 0 to 135 
degrees; abduction was from 0 to 140 degrees; external rotation 
was from 0 to 75 degrees; and internal rotation was from 0 to 80 
degrees.  Repetitive movements were performed and no change in 
range of motions was noted.  Because the examination was for 
pension, rather than compensation, the examiner did not render an 
opinion as to etiology but did note the Veteran's self-reported 
history of the pain beginning in service. 

The Veteran, as mentioned, had another VA examination in June 
2007 that included evaluation of his left shoulder and right knee 
(the disorders specifically at issue).  And during that objective 
physical examination of these areas, the examiner noted just 
minimal tenderness of the acromioclavicular (AC) joint of the 
left shoulder.  Further, the Veteran had 0 to 180 degrees of 
abduction, 0 to 180 degrees of forward flexion, 0 to 90 degrees 
of external rotation, and 0 to 90 degrees of internal rotation.  
So he had normal range of motion in each of these directions.  
38 C.F.R. § 4.71, Plate I.  And as also already alluded to, X-
rays of his left shoulder were negative.

As for the right knee, the examiner found no effusion, 
instability, or joint line tenderness.  The Veteran also had 
normal range of motion, from 0 degrees of extension to 140 
degrees of flexion, see 38 C.F.R. § 4.71, Plate II, and without 
pain.  And X-rays of this knee also were negative.

Consequently, the examiner concluded the Veteran did not have 
objective evidence of any significant impairment of either the 
left shoulder or right knee.  Further, the examiner stated that, 
while there was a little tenderness in the shoulder noted after 
the fall in service, "it certainly would not cause symptoms at 
this time some 33 years later."  The examiner did concede that 
the Deluca provisions could not be clearly delineated during a 
flare-up, and that the Veteran may have additional limitation on 
motion and pain.  See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995), citing 38 C.F.R. §§ 4.40, 4.45 and 4.59.


However, the examiner could not estimate the additional loss 
without resorting to mere speculation.  And because there was no 
diagnosis, the examiner did not have to address the downstream 
issue of etiology because there was no current disability to 
consider whether it was related or attributable to the Veteran's 
military service.

The October 2006 mental disorders examination confirmed the 
diagnoses of bipolar disorder and depression.  The Veteran 
reported that he had started abusing alcohol and drugs in service 
and had experienced depression since service.

Disability resulting from alcohol or drug abuse, since it is 
willful misconduct, generally cannot be service connected.  38 
U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.303(c)(3) and (d).  
VA's General Counsel has confirmed that direct service connection 
for disability that is a result of a claimant's abuse of alcohol 
or drugs is precluded for purposes of all VA benefits for a 
claim, as here, filed after October 31, 1990.  See VAOPGCPREC 7-
99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).

There is a very limited exception to this general rule.  In Allen 
v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit 
Court held that compensation could not be awarded pursuant to 38 
U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for a primary 
alcohol/drug abuse disability incurred during service or for any 
secondary disability that resulted from primary alcohol/drug 
abuse during service. Id., at 1376.  However, the Federal Circuit 
Court further held that there can be service connection for 
compensation for an alcohol/drug abuse disability acquired as 
secondary to, or as a symptom of, a non-willful misconduct, 
service-connected disability.  But in further clarifying this, 
the Federal Circuit Court explained that Veterans may only 
recover if they can "adequately establish that their alcohol or 
drug abuse disability is secondary to or is caused by their 
primary service-connected disorder."  Id., at 1381.  An award of 
compensation on such a basis would only result "where there is 
clear medical evidence establishing that the alcohol or drug 
abuse disability is indeed caused by a Veteran's primary service-
connected disability, and where the alcohol or drug abuse 
disability is not due to willful wrongdoing." Id.



Here, the VA examiner deemed the Veteran to be a generally 
reliable historian but did not comment on the etiology of the 
Veteran's acquired psychiatric disorders that were diagnosed - 
either the bipolar disorder or depression.  So additional medical 
comment is needed concerning this, too.

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for a VA 
compensation examination to first identify 
all current, if any, left shoulder and right 
knee disorders.  This includes determining 
whether there is X-ray confirmation of 
arthritis involving these areas, so not just 
subjective complaints of pain, etc.

Conduct all diagnostic testing and evaluation 
needed to make this threshold preliminary 
determination.

If it is confirmed the Veteran has current 
disabilities involving his left shoulder 
and/or right knee, including, but not limited 
to arthritis, then the examiner is 
additionally requested to provide an opinion 
concerning the likelihood (very likely, as 
likely as not, or unlikely) this current 
disability is etiologically related to the 
Veteran's military service, including 
especially to any injury in service and 
taking into consideration the medical, 
occupational and recreational history prior 
to and since service.

The examiner should discuss the rationale for 
all opinions expressed, if necessary citing 
to specific evidence in the file.



Because the Veteran is competent even as a 
layman to report the onset of pain and other 
symptomatology associated with his left 
shoulder or right knee while in service, as 
this requires only personal knowledge, not 
medical expertise, as it comes to him through 
his senses, the examiner must specifically 
address the Veteran's report of any 
manifestation during his military service 
in determining whether any current disability 
may have originated in service.  
See Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (holding that an examination was 
inadequate where the examiner did not comment 
on the Veteran's report of in-service injury 
and, instead, relied on the absence of 
evidence in the Veteran's STRs to provide a 
negative opinion).

For completeness of the opinion, it is 
essential the examiner review the claims 
file, including this remand, for the 
pertinent history of these claimed 
conditions.

2.  Also schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his acquired psychiatric 
disorder, including bipolar disorder and 
depression.

The examination should include any diagnostic 
testing or evaluation deemed necessary.

The claims file, including a complete copy of 
this remand, must be made available for 
review of the Veteran's pertinent medical and 
other history.  



Based on physical examination and a 
comprehensive review of the claims file, the 
examiner is asked to indicate the likelihood 
(very likely, as likely as not, or unlikely) 
that any current psychiatric disorder, 
whatever the specific diagnosis, initially 
manifested during the Veteran's military 
service, or, if a psychosis (see 38 C.F.R. 
§ 3.384), within one year of his discharge, 
or is otherwise related or attributable to 
his military service.

This requested opinion includes indicating 
whether the Veteran's reported history of 
drug and alcohol abuse since service is 
related to (i.e., a symptom or manifestation 
of) his psychiatric disorder - that is, not 
the result of his willful misconduct.

The Veteran is competent to report the onset 
of depression while in service or other 
symptomatology associated with mental 
disorders, as the October 2006 examiner 
already acknowledged, because this requires 
only personal knowledge, not medical 
expertise, as it comes to him through his 
senses.  The examiner therefore must 
specifically address the Veteran's report of 
any manifestation during his military service 
in determining whether any current disability 
may have originated in service.  See 
again, Dalton, 21 Vet. App. 23. 

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.



*As concerns both examinations, the term "as 
likely as not" (at least 50 percent 
probability) does not mean merely within the 
realm of medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion such as causation is so 
evenly divided that it is as medically sound 
to find in favor of that conclusion as it is 
to find against it.  

*If no opinion can be rendered concerning 
these claims, without resorting to pure 
speculation, explain why this is not possible 
or feasible - such as clarifying whether the 
examiner simply is unable to comment since 
the limits of medical knowledge have been 
exhausted or, instead, for example, needs 
further information to assist in making this 
nexus determination (e.g., additional records 
and/or diagnostic studies) or other 
procurable and assembled data.

The Veteran is hereby advised that failure to 
report for these examinations, without good 
cause, may have detrimental consequences on 
these pending claims.  38 C.F.R. § 3.655 
(2010).

3.  Then readjudicate these claims in light 
of the additional evidence.  If these claims 
are not granted to the Veteran's 
satisfaction, send him a supplemental 
statement of the case (SSOC) and give him an 
opportunity to submit additional evidence 
and/or argument in response before returning 
the file to the Board for further appellate 
consideration of these claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


